Per Curiam.
— This is a personal injury action. There was a verdict for the defendant. Plaintiffs have appealed.
The first three assignments of error relate to instructions to the jury, to which no exceptions were taken. Under our uniform holdings they will not he reviewed upon appeal. Worthy v. Arctic Co., 114 Wash. 435, 195 Pac. 222. The’other three assignments of error are that the instructions as a whole are inconsistent, that the court erred in denying the motion for a new trial, and erred in entering judgment upon the verdict. They are in no way argued in the briefs. However,' upon an examination of the record, we are satisfied that none of the assignments • is well taken.
Affirmed.